                     Case 20-10755-BLS             Doc 187          Filed 05/11/20           Page 1 of 43




                         IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


 In re:                                                                Chapter 11

 RAVN AIR GROUP, INC. et al.,1                                         Case No. 20-10755 (BLS)

                         Debtors.                                      (Jointly Administered)


                               SCHEDULES OF ASSETS AND LIABILITIES FOR
                                    FRONTIER FLYING SERVICE, INC.
                                          (CASE NO. 20-10760)




_______________________________________
1
      The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957), Peninsula Aviation
Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and Hageland Aviation Services, Inc.
(2754). The notice address for all of the Debtors is 4700 Old International Airport Road, Anchorage, AK 99502.
             Case 20-10755-BLS         Doc 187     Filed 05/11/20     Page 2 of 43




                      GENERAL NOTES AND STATEMENT OF
                LIMITATIONS, METHODOLOGY, AND DISCLAIMERS
                REGARDING DEBTORS’ SCHEDULES OF ASSETS AND
              LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

On April 5, 2020 (the “Petition Date”), Ravn Air Group, Inc. (“Ravn”) and its seven affiliated
debtors in the above-referenced chapter 11 cases, as debtors and debtors in possession
(collectively, the “Debtors”), commenced cases under title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). The Debtors are authorized to operate their businesses as debtors in
possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors’ chapter
11 cases have been consolidated under case number 20-10755 (BLS) for procedural purposes only
and are being jointly administered pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”).

OVERVIEW OF GENERAL NOTES
Each of the Debtors has herewith filed separate Schedules of Assets and Liabilities (“Schedules”)
and Statements of Financial Affairs (“Statements”). These General Notes and Statement of
Limitations, Methodology, and Disclaimers Regarding Debtors’ Schedules and Statements (the
“General Notes”) relate to each of the Debtors’ Schedules and Statements and set forth the basis
upon which the Schedules and Statements are presented. These General Notes comprise an
integral part of the Schedules and Statements and should be referred to and considered in
connection with any review of the Schedules and Statements. The General Notes are in addition
to any specific notes contained in any Debtor’s Schedules or Statements. The General Notes are
presented for each individual Debtor, however, each provision contained in the General Notes may
not apply to all Debtors. Nothing contained in the Schedules and Statements shall constitute a
waiver of any rights or claims of the Debtors against any third party, or in or with respect to any
aspect of these chapter 11 cases.

The Schedules, Statements, and General Notes should not be relied upon by any person for
information relating to the current or future financial conditions, events, or performance of
any of the Debtors.
The Schedules and Statements have been prepared, pursuant to section 521 of the Bankruptcy
Code and Bankruptcy Rule 1007, by the Debtors with the assistance of their advisors. Financial
information for the period between January 1, 2019 and April 5, 2020, is presented on an unaudited
basis. While management has made reasonable efforts to ensure that the Schedules and Statements
are accurate and complete based on information that was available to them at the time of
preparation, subsequent information or discovery may result in material changes to the Schedules
and Statements, and inadvertent errors or omissions may exist. Moreover, the Schedules and
Statements contain unaudited information, which is subject to further review and potential
adjustment. Nothing contained in the Schedules and Statements shall constitute a waiver of any of
the Debtors’ rights with respect to the chapter 11 cases, including with respect to any issues
involving substantive consolidation, recharacterization, equitable subordination, and/or causes of
              Case 20-10755-BLS          Doc 187      Filed 05/11/20      Page 3 of 43




action arising under the provisions of chapter 5 of the Bankruptcy Code and other relevant non-
bankruptcy laws to recover assets or avoid transfers.


Ravn Air Group: Schedules and Statements Global Notes


1. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome and an
inefficient use of estate assets for the Debtors to obtain current market valuations for all of their
assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and Statements reflect net
book values as of March 31, 2020. Furthermore, assets that have fully depreciated or were
expensed for accounting purposes may not appear in these Schedules and Statements as they have
no net book value.

2. Basis of Presentation. For financial reporting purposes, the Debtors prepare consolidated
financial statements that are audited annually. Unlike the consolidated financial statements, these
Schedules and Statements reflect the separate assets and liabilities of each individual Debtor.
These Schedules and Statements do not purport to represent financial statements prepared in
accordance with Generally Accepted Accounting Principles in the United States (“GAAP”).

3. Amendment. Reasonable efforts have been made to prepare and file complete and accurate
Schedules and Statements. Despite these efforts, inadvertent errors or omissions may exist. The
Debtors reserve all rights to, but are not required to, amend or supplement, or both, the Schedules
and Statements from time to time as is necessary and appropriate.

4. Recharacterization. The Debtors have made reasonable efforts to correctly characterize, classify,
categorize, and designate assets, liabilities, executory contracts, unexpired leases, and other items
reported in the Schedules and Statements. However, due to the complexity and size of the Debtors’
business and operations, the Debtors may have improperly characterized, classified, categorized,
or designated certain items. The Debtors thus reserve all of their rights to recharacterize, reclassify,
recategorize, or redesignate items reported in the Schedules and Statements as necessary or
appropriate as additional information becomes available, including, without limitation, whether
contracts or leases listed herein were deemed executory or unexpired as of the Petition Date and
remain executory and unexpired postpetition.

5. Confidentiality. In certain instances in the Schedules and Statements, the Debtors have deemed
it necessary and appropriate to redact from the public record addresses of individuals because of
concerns for the privacy of, or otherwise to preserve the confidentiality of, personally identifiable
information.

6. Summary of Significant Reporting Policies. The Debtors use a consolidated cash management
system through which the Debtors collect substantially all receipts and pay liabilities and expenses.
As a result, certain payments in the Schedules and Statements may have been made prepetition by
one entity on behalf of another entity through the operation of the consolidated cash management
system. A description of the Debtors’ prepetition cash management system is in the Motion of the
Debtors for Interim and Final Orders (I) Approving Continued Use of the Debtors’ Cash
              Case 20-10755-BLS         Doc 187      Filed 05/11/20     Page 4 of 43




Management System, Bank Accounts, and Business Forms; (II) Granting the Debtors Authority to
Open and Close Bank Accounts; and (III) Authorizing Banks to Honor Certain Prepetition
Transfers dated April 5, 2020 [Docket No. 6].

7. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

8. Valuation. It would be prohibitively expensive, unduly burdensome, and an inefficient use of
estate assets for the Debtors to obtain current market valuations of all of their assets. Accordingly,
unless otherwise indicated, the Schedules and Statements reflect net book values as March 31,
2020. Certain other assets are listed at undetermined amounts, as the net book values may differ
materially from fair market values or the amounts ultimately realized. In addition, certain
depreciable assets with a net book value of zero may be included for completeness. The Debtors
do not intend to amend these Schedules and Statements to reflect actual values.

9. Inventories. Consumable and expendable parts and maintenance supplies related to flight
equipment are scheduled as machinery, equipment and vehicles. Spare parts and supplies are
recorded as inventory when purchased and charged to expense as used. A fleet retirement reserve
for spare parts expected to be on hand at the date the aircraft are retired from service is provided
over the remaining estimated useful life of the related aircraft equipment. An allowance for spare
parts currently identified as obsolete or excess is also provided. Additionally, all inventories and
plant and equipment are presented without consideration of any statutory or consensual liens.

10. Property and Equipment. Unless otherwise indicated, owned property and equipment are stated
at net book value. The Debtors may lease furniture, fixtures, and equipment from certain third
party lessors. Such leases are in the Schedules and Statements, subject to the reservation of rights
set forth in paragraph 11 herein.

11. Leases. The Debtors have not included in the Schedules and Statements the future obligations
of any leases. Nothing herein or in the Schedules or Statements shall be construed as a concession,
admission or evidence as to the determination of the legal status of any leases identified in the
Schedules or Statements, including whether such leases: (i) constitute an executory contract within
the meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve all
of their rights.

12. Causes of Action. Despite their reasonable efforts to identify all known assets, the
Debtors may not have listed all of their causes of action or potential causes of action against third
parties as assets in their Schedules and Statements, including, without limitation, avoidance actions
arising under chapter 5 of the Bankruptcy Code and actions under other relevant non-bankruptcy
laws to recover assets. The Debtors reserve all of their rights with respect to any claims, causes of
action or avoidance actions they may have, and neither these Global Notes nor the Schedules and
Statements shall be deemed a waiver of any such claims, causes of action, or avoidance actions or
in any way prejudice or impair the assertion of such claims.

13. Taxes. Claims listed on the Debtors’ Schedule E include claims owing to various taxing
authorities to which the Debtors may potentially be liable. However, certain of such claims may
              Case 20-10755-BLS         Doc 187      Filed 05/11/20     Page 5 of 43




be subject to on-going audits and the Debtors are otherwise unable to determine with certainty the
amount of many, if not all, of the claims listed on Schedule E. Therefore, the Debtors have listed
estimated claim amounts, where possible, or alternatively listed such claims as undetermined in
amount and marked the claims as unliquidated, pending final resolution of ongoing audits or other
outstanding issues. The Debtors reserve their right to dispute or challenge whether such claims are
entitled to priority.

14. Future Aircraft and Aircraft Engine Purchases. To the extent applicable, the Debtors have not
included in the Schedules and Statements any future purchase commitments or the related amounts
to be paid in connection with the purchase of aircraft or aircraft engines.

15. Employee Claims. The Bankruptcy Court entered first day orders granting the authority, but
not the obligation, to the Debtors to pay certain prepetition employee wages, salaries, severance,
benefits and other obligations in the ordinary course. Accordingly, only employee related claims
for prepetition amounts due that have not been paid as of the time that the Schedules and
Statements were prepared by the Debtors, including employee-related claims for items not
authorized to be paid by order of the Bankruptcy Court, have been included in the Schedules and
Statements.

16. Clearinghouse Agreements. The Bankruptcy Court entered first day orders granting the
authority, but not the obligation, to the Debtors to make certain payments of prepetition obligations
relating to certain clearinghouse agreements. Accordingly, related liabilities that have been paid
or otherwise satisfied as of the Petition Date have been excluded from Schedule F, although the
agreements may be listed on Schedule G.

17. Other Claims Paid Pursuant to Court Orders. Pursuant to certain orders of the
Bankruptcy Court entered in the Debtors’ chapter 11 cases, the Debtors were authorized (but not
directed) to pay, among other things, certain prepetition claims. Accordingly, these liabilities may
have been or may be satisfied in accordance with those orders, and therefore may not be listed in
the Schedules and Statements.

18. Insiders. The Debtors have included all payments and awards made to executive officers and
the members of the board of directors during the twelve months preceding the Petition Date.
Included in the value reflected are cash payments to or for the benefit of the insider (inclusive of
payroll, bonus and other employee benefits paid in cash). Persons have been included in the
Statements for informational purposes only, and the listing of an individual as an insider is not
intended to be and should not be construed as a legal characterization of that person as an insider
and does not act as an admission of any fact, claim, right or defense, and all such rights, claims
and defenses are reserved. Further the Debtors do not take any position concerning (a) the person’s
influence over the control of the Debtors, (b) the person’s management responsibilities and
functions, (c) the person’s decision-making or corporate authority, or (d) whether the person could
successfully argue that he or she is not an insider under applicable law, including federal securities
law, or any theories of liability or for any other purpose.

19. Excluded Assets and Liabilities. The Debtors may have excluded from the Schedules certain
of the following items, which may be included in their GAAP financial statements: intercompany
              Case 20-10755-BLS           Doc 187       Filed 05/11/20      Page 6 of 43




receivables, investments in subsidiaries, certain accrued liabilities, including, without limitation,
accrued salaries, employee benefit accruals, and certain other accruals, capitalized interest, debt
acquisition costs, restricted cash, goodwill, financial instruments, air traffic liabilities, certain other
assets, and deferred revenues and gains. Other non-material assets and liabilities may also have
been excluded. The Debtors have reflected intercompany balances as of March 31, 2020 on
Schedules B and F for the relevant debtor.

20. Intercompany Claims. Claims among the Debtor and its affiliated Debtors, as reflected in the
applicable entities’ balance sheet accounts (each an “Intercompany Receivable” or “Intercompany
Payable” and, collectively, the “Intercompany Claims”), are reported on Schedules B and F, as
applicable. The Intercompany Claims primarily result from: provision of management services,
operating expenses, aircraft and equipment leasing, and, as a result of the Debtors’ cash
management practices, one Debtor satisfying the obligations of another Debtor.

21. Litigation. Certain litigation actions reflected as claims against one Debtor may relate to any
of the other Debtors. The Debtors have made commercially reasonable efforts to record these
actions in the Schedules and Statements of the Debtor that is party to the action. In addition, the
Debtors have excluded details relating to federal and state agency discrimination charges, labor
arbitration and grievance claims, and government investigations and civil penalty actions.
Discrimination charges have been excluded to protect the privacy interests of the charging parties
and because the majority of such claims generally will not result in actual litigation. Labor
arbitration and grievance claims are omitted to protect the privacy interests of the grieving party.
Government investigations and notices civil penalty actions were excluded due to confidentiality
and privacy concerns or because the majority of such claims are for de minimis amounts, have
been promptly remediated or will not ultimately give rise to a civil penalty.

22. Claim Description. Any failure to designate a claim in the Schedules and Statements as
“contingent,” “unliquidated,” or “disputed” does not constitute an admission that such claim or
amount is not “contingent,” unliquidated,” or “disputed.” The Debtors reserve all of their rights to
dispute, or to assert offsets or defenses to, any claim reflected on these Schedules on any grounds,
including, without limitation, amount, liability, priority, status, or classification, or to otherwise
subsequently designate any claim as “contingent,” “unliquidated,” or “disputed.” Moreover, the
Debtors reserve all of their rights to, but are not required to, amend their Schedules and Statements
as necessary and appropriate, including modifying claims descriptions and designations.

23. Debt Representatives. Claims relating to the repayment of principal, interest and other fees and
expenses under agreements governing any syndicated credit facility or debt security issued by or
for the benefit of the Debtors pursuant to an indenture where the identities of the lenders or other
parties in interest are not known with certainty are scheduled listing the administrative agent under
the applicable credit facility or the indenture trustee on behalf of the lenders or other parties in
interest.

24. Unliquidated Claim Amounts. Claim amounts that could not be readily quantified by the
Debtors are scheduled as “unliquidated.” To the extent the Debtors are able to ascertain or estimate
all or a portion of the claim amounts, they may have listed the known or estimated claim amount
              Case 20-10755-BLS          Doc 187      Filed 05/11/20      Page 7 of 43




and marked the claims as unliquidated, pending final resolution of outstanding issues necessary to
determine the total claim amount with certainty.

25. Liabilities. The Debtors have sought to allocate liabilities between prepetition and postpetition
periods based on the information and research that was conducted in connection with the
preparation of the Schedules and Statements. As additional information becomes available and
further research is conducted, the allocation of liabilities between prepetition and postpetition
periods may change. The Debtors reserve their right to, but are not required to, amend the
Schedules and Statements as they deem appropriate to reflect this.

26. Guarantees and Other Second Liability Claims. The Debtors have used commercially
reasonable efforts to locate and identify guarantees and other secondary liability claims
(collectively, the “Guarantees”) in their executory contracts, unexpired leases, secured financings,
debt instruments, and other such agreements. Where Guarantees have been identified, they have
been included in the relevant Schedules F and H for the affected Debtor or Debtors. Guarantees
have generally been included in Schedules of the guarantor Debtor as “contingent” unless
otherwise specified. Certain Guarantees embedded in the Debtors’ executory contracts, unexpired
leases, secured financings, debt instruments, and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve all of their rights to, but are not required to, amend
the Schedules if additional Guarantees are identified.

27. Intellectual Property Rights. Exclusion of certain intellectual property shall not be construed
to be an admission that those intellectual property rights have been sold, abandoned, or terminated,
or otherwise have expired by their terms, or have been assigned or otherwise transferred pursuant
to a sale, acquisition, or other transaction. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
abandoned, have not been terminated, or otherwise have not expired by their terms, or have not
been assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction.
Accordingly, the Debtors reserve all of their rights as to the legal status of all intellectual property
rights.

28. Totals. All totals that are included in the Schedules and Statements represent totals of all the
known amounts included in the Schedules and Statements and exclude items identified as
“undetermined” or “unliquidated.” To the extent that there are undetermined or unliquidated
amounts, the actual totals may be materially different from the listed totals.

29. Self-Insured. The Debtors are self-insured for medical, dental, and vision plans. To the extent
such plans are administered, the administrators of the plans have been listed on Schedule G.
              Case 20-10755-BLS         Doc 187     Filed 05/11/20      Page 8 of 43




Specific Disclosures with Respect to the Debtors’ Schedules


30. Schedule A/B – Bank Balances. Bank account balances are as of the March 31, 2020. Details
with respect to the Debtors’ cash management system and bank accounts are provided in the
Motion of the Debtors for Interim and Final Orders (I) Approving Continued Use of the Debtors’
Cash Management System, Bank Accounts, and Business Forms; (II) Granting the Debtors
Authority to Open and Close Bank Accounts; and (III) Authorizing Banks to Honor Certain
Prepetition Transfers dated April 5, 2020 [Docket No. 6].

31. Schedule D: Creditors Holding Secured Claims. Except as otherwise agreed pursuant to a
stipulation or agreed order or general order entered by the Bankruptcy Court, the Debtors reserve
their rights to dispute or challenge the validity, perfection or immunity from avoidance of any lien
purported to be granted or perfected in any specific asset to a secured creditor listed on Schedule
D of any Debtor. Certain claims are listed on Schedule D as “unliquidated” because the value of
the collateral securing such claims is unknown. Moreover, although the Debtors may have
scheduled claims of various creditors as secured claims, the Debtors reserve all rights to dispute
or challenge the secured nature of any such creditor’s claim or the characterization of the structure
of any such transaction or any document or instrument (including without limitation, any
intercompany agreement) related to such creditor’s claim. In certain instances, a Debtor may be a
co-obligor, co-mortgagor or guarantor with respect to scheduled claims of other Debtors, and no
claim set forth on Schedule D of any Debtor is intended to acknowledge claims of creditors that
are otherwise satisfied or discharged by other entities. The descriptions provided in Schedule D
are intended only to be a summary. Reference to the applicable loan agreements and related
documents is necessary for a complete description of the collateral and the nature, extent and
priority of any liens. Nothing in the Global Notes or the Schedules and Statements shall be deemed
a modification or interpretation of the terms of such agreements.
The amounts listed in Schedule D for loans related to aircraft purchases are principal amounts due
as of the Petition Date. In certain instances, both prepetition and postpetition interest, as well as
scheduled principal payments, has been paid to creditors since the Petition Date. Further payments
of interest and principal are expected to be made pursuant to elections made by the Debtors, or
stipulations entered into by the Debtors and certain aircraft financiers or related parties, pursuant
to section 1110 of the Bankruptcy Code.
32. Schedule E: Creditors Holding Priority Claims. Listing a claim on Schedule E as priority does
not constitute an admission by the Debtors of the claimant’s legal rights or a waiver of the
Debtors’ right to recharacterize or reclassify the claim or contract. The Bankruptcy Court entered
a number of first day orders granting authority to pay certain prepetition priority claims.
Accordingly, only claims against Debtors for prepetition amounts that have not been paid as of the
Petition Date have been included in Schedule E. The Debtors reserve their rights to object to any
listed claims on the ground that, among other things, they have already been satisfied.

The Debtors have included total amounts for air traffic liabilities on Schedule E. Due to consumer
privacy laws, these amounts have not been allocated to specific customers. The Debtors reserve
              Case 20-10755-BLS          Doc 187     Filed 05/11/20      Page 9 of 43




their right to, but believe they are not required to, amend the Schedules to reflect those allocations
to individual customers at a later date.

33. Schedule F: Creditors Holding Unsecured Non-Priority Claims. Schedule F does not include
certain deferred charges, deferred liabilities or general reserves. Such amounts are general
estimates of liabilities and do not represent specific claims as of the Petition Date; however, they
are reflected on the Debtors’ books and records as required in accordance with GAAP. The claims
listed in Schedule F arose or were incurred on various dates. In certain instances, the date on which
a claim arose is an open issue of fact. While commercially reasonable efforts have been made,
determining the date upon which each claim in Schedule F was incurred or arose would be, in
certain cases, unduly burdensome and cost prohibitive and, therefore, the Debtors have not listed
a date for each claim listed on Schedule F. Schedule F may contain information regarding potential,
pending and closed litigation involving the Debtors. In certain instances, the Debtor that is the
subject of the litigation is unclear or undetermined. However, to the extent that litigation involving
a particular Debtor has been identified, such information is contained in the Schedule for that
Debtor. The inclusion of any litigation in these Schedules and Statements does not constitute an
admission by any Debtor of liability, the validity of any action, the availability of insurance
coverage, or the amount or treatment of any claims, defenses, counterclaims, or cross-claims or
the amount or treatment of any potential claim resulting from any current or future litigation. The
Debtors have generally excluded internal grievance claims to protect the privacy interests of the
grieving party and because the majority of such claims generally will not result in actual litigation.
In addition, certain litigation or claims covered by insurance policies maintained by the Debtors
may be excluded from Schedule F. The claims of individual creditors are generally listed at the
amounts recorded on the Debtors’ books and records and may not reflect credits or allowances due
from the creditor. The Debtors reserve all of their rights concerning credits or allowances. The
Bankruptcy Court entered first day orders granting authority to the Debtors to pay certain
prepetition obligations in the ordinary course of business. Accordingly, only claims against the
Debtors for prepetition amounts that have not been paid as of the Petition Date have been included
in Schedule F. The Debtors reserve their rights to object to any listed claims on the ground that,
among other things, they have already been satisfied.

34. Schedule G: Executory Contracts and Unexpired Leases. The businesses of the Debtors are
complex. While commercially reasonable efforts have been made to ensure the accuracy of
Schedule G, inadvertent errors, omissions or over-inclusions may have occurred. The Debtors
hereby reserve all of their rights to dispute the validity, status, or enforceability of any contracts,
agreements or leases set forth in Schedule G and to amend or supplement such Schedule as
necessary. The contracts, agreements and leases listed on Schedule G may not have taken effect
or be binding on any party and may have expired or been modified, amended, or supplemented
from time to time by various amendments, restatements, waivers, estoppel certificates, letter and
other documents, instruments and agreements which may not be listed therein. Certain of the real
property leases and contracts listed on Schedule G may contain renewal options, guarantees of
payments, options to purchase, rights of first refusal, rights to lease additional space and other
miscellaneous rights. Such rights, powers, duties and obligations are not set forth on Schedule G.
Nothing herein shall be construed as a concession or evidence that any of the contracts, agreements
or leases identified on Schedule G: (i) constitute an executory contract within the meaning of
section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired or been
             Case 20-10755-BLS         Doc 187     Filed 05/11/20     Page 10 of 43




terminated or otherwise are not current in full force and effect. The Debtors reserve all of their
rights, claims and causes of action with respect to the contracts and agreements listed on the
Schedule, including the right to dispute or challenge the characterization or the structure of any
transaction, document, or instrument. Certain of these contracts or leases may have been modified,
amended or supplemented by various documents, instruments or agreements that may not be listed,
but are nonetheless incorporated by this reference. Certain executory agreements may not have
been memorialized in writing and could be subject to dispute. Schedule G generally does not
include stand-alone equipment purchase orders. Certain of the contracts, agreements and leases
listed on Schedule G may have been entered into by more than one of the Debtors. Such contracts,
agreements and leases are listed on Schedule G of each such Debtor.

35. Schedule H: Co-Debtors. In the ordinary course of their businesses, the Debtors are involved
in pending or threatened litigation and claims arising out of the conduct of their businesses. These
matters may involve multiple plaintiffs and defendants, some or all of whom may assert cross-
claims and counter-claims against other parties. Because such claims are listed elsewhere in the
Schedules and Statements, they have not been set forth individually on Schedule H. Schedule H
also reflects guarantees by various Debtors. The Debtors may not have identified certain
guarantees that are embedded in the Debtors’ executory contracts, unexpired leases, secured
financings, debt instruments and other such agreements. Further, the Debtors believe that certain
of the guarantees reflected on Schedule H may have expired or are no longer enforceable. Thus,
the Debtors reserve their right to amend the Schedules to the extent that additional guarantees are
identified or such guarantees are discovered to have expired or are unenforceable. Schedule H is
furnished for informational purposes only to apprise parties in interest of co-debtor relationships
of the Debtors as of the Petition Date and is derived from documents in the possession of the
Debtors. It is not an admission or recognition that any co-debtor liability exists or existed.
             Case 20-10755-BLS         Doc 187      Filed 05/11/20     Page 11 of 43




Specific Disclosures with Respect to the Debtors’ Statements
36. Question 3: Payments or Transfers within 90 Days of the Petition Date. This includes any
disbursement or other transfer made by the Debtors within 90 days before the Petition Date. The
Debtors have excluded, without limitation, payroll and related taxes, insider payments disclosed
in Question 4, and intercompany transfers. Additionally, these payments are based on the Debtors’
book transactions.

37. Question : Payments or Transfers to Insiders within 1 Year of the Petition Date. Corvus
Airlines, Inc.made payments to BlackBird, LLC for the lease of an aircraft. BlackBird, LLC is an
entity owned or controlled by Robert Hajdukovich, a Director of the Ravn Air Group, Inc.

38. Question 6: Setoffs. The Debtors routinely incur setoffs from third parties during the ordinary
course of business. Setoffs in the ordinary course can result from various routine transactions,
including intercompany transactions, counterparty settlements (in particular, interline ticketing
setoffs with other carriers), pricing discrepancies, and other disputes between the Debtors and third
parties. Certain of these constitute normal setoffs consistent with the ordinary course of business
in the Debtors’ industry. In such instances, such ordinary course setoffs are excluded from the
Debtors’ responses to Question 6 of the Statements. The Debtors reserve all rights to enforce or
challenge, as the case may be, any setoffs that have been or may be asserted.

39. Question 23: Other Transfers. The Debtors have excluded any de minimis asset sales made in
the ordinary course of business.

40. Question 26(d): Financial Statements. In the regular course of business, the Debtors have
provided consolidated financial information to banks, customers, suppliers, rating agencies,
aircraft lessors and other various interested parties. In light of the number of recipients and the
possibility that such information may have also been shared with parties without the Debtors’
knowledge or consent, the Debtors have not disclosed specific individuals or entities.

41. Question 28: Parties in Control. Certain of the Debtors’ employees have the title director and
are not listed here. Each such director reports to an executive within the company.
                                   Case 20-10755-BLS                  Doc 187          Filed 05/11/20   Page 12 of 43

 Fill in this information to identify the case:

 Debtor name: Frontier Flying Service, Inc.

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                        Check if this is an
 Case number: 20-10760
                                                                                                                        amended ling


O cial Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

 1. Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B)
  1a. Real property:                                                                                                                $0.00
          Copy line 88 from Schedule A/B
  1b. Total personal property:                                                                                             $1,336,177.65
          Copy line 91A from Schedule A/B
  1c. Total of all property:                                                                                               $1,336,177.65
          Copy line 92 from Schedule A/B


 2. Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)                                          $92,257,994.74
 Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D

 3. Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)
  3a. Total claim amounts of priority unsecured claims:                                                                             $0.00
          Copy the total claims from Part 1 from line 5a of Schedule E/F
  3b. Total amount of claims of nonpriority amount of unsecured claims:                                                    $4,034,684.56
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F


 4. Total Liabilities                                                                                                     $96,292,679.30
 Lines 2 + 3a + 3b
                                       Case 20-10755-BLS                 Doc 187           Filed 05/11/20              Page 13 of 43

   Fill in this information to identify the case:

   Debtor name: Frontier Flying Service, Inc.

   United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                         Check if this is an
   Case number: 20-10760
                                                                                                                                                         amended ling


 O cial Form 206A/B
 Schedule A/B: Assets — Real and Personal Property 12/15
  Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which the
  debtor holds rights and powers exercisable for the debtor's own bene t. Also include assets and properties which have no book value, such as fully depreciated assets
  or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired
  Leases (O cial Form 206G).
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and case
  number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts from the
  attachment in the total for the pertinent part.
  For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a xed asset schedule or depreciation
  schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
  claims. See the instructions to understand the terms used in this form.

 Part 1:     Cash and Cash Equivalents

1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.

       Yes. Fill in the information below.



  All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of debtor’s interest

 2. Cash on hand

 2.1                                                                                                                                                                    $0.00




 3. Checking, savings, money market, or nancial brokerage accounts (Identify all)
 Name of institution (bank or brokerage rm)                           Type of account                    Last 4 digits of account #


 3.1                                                                                                                                                                    $0.00



 4. Other cash equivalents (Identify all)
 4.1                                                                                                                                                                    $0.00



 5. Total of Part 1
 Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                                                       $0.00



 Part 2:     Deposits and prepayments

 6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.

       Yes. Fill in the information below.



                                                                                                                                        Current value of debtor’s interest
 7. Deposits, including security deposits and utility deposits
 Description, including name of holder of deposit
Debtor     Frontier Flying Service, Inc.____________________________________________                    Case number (if known) 20-10760________________________________________
           Name
                                        Case 20-10755-BLS                      Doc 187           Filed 05/11/20             Page 14 of 43
  7.1                                                                                                                                                                        $0.00



  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
  Description, including name of holder of prepayment


  8.1                                                                                                                                                                        $0.00



  9. Total of Part 2
  Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                                                            $0.00



  Part 3:     Accounts receivable

  10. Does the debtor have any accounts receivable?

        No. Go to Part 4.

        Yes. Fill in the information below.



                                                                                                                                              Current value of debtor’s interest
  11. Accounts receivable
  11a.      90 days old or                                          $      —                                            $    = ........                                     $0.00
            less:
                                     face amount                                doubtful or uncollectible accounts

  11b.      Over 90 days old:                                       $      —                                            $    = ........                                     $0.00
                                     face amount                                doubtful or uncollectible accounts


  12. Total of Part 3
  Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                                                            $0.00



  Part 4:     Investments

  13. Does the debtor own any investments?

        No. Go to Part 5.

        Yes. Fill in the information below.



                                                                                                 Valuation method used for current            Current value of debtor’s interest
                                                                                                 value
  14. Mutual funds or publicly traded stocks not included in Part 1
  Name of fund or stock:


  14.1                                                                                                                                                                       $0.00



  15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
  partnership, or joint venture
  Name of entity:                                           % of ownership:


  15.1                                                                                                                                                                       $0.00



  16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
  Describe:


  16.1                                                                                                                                                                       $0.00
Debtor     Frontier Flying Service, Inc.____________________________________________              Case number (if known) 20-10760________________________________________
           Name
                                     Case 20-10755-BLS                    Doc 187          Filed 05/11/20            Page 15 of 43
  17. Total of Part 4
  Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                                     $0.00



  Part 5:      Inventory, excluding agriculture assets

  18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.

     Yes. Fill in the information below.



   General description                                        Date of        Net book value of            Valuation method used        Current value of debtor’s interest
                                                              the last       debtor's interest            for current value
                                                              physical       (Where available)
                                                              inventory
  19. Raw materials
  19.1                                                                                           $                                                                    $0.00



  20. Work in progress
  20.1                                                                                           $                                                                    $0.00



  21. Finished goods, including goods held for resale
  21.1                                                                                           $                                                                    $0.00



  22. Other inventory or supplies
  22.1                                                                                           $                                                                    $0.00



  23. Total of Part 5
  Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                                                     $0.00



  24. Is any of the property listed in Part 5 perishable?

     No

     Yes


  25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was led?

         No
                    Book value                          $         Valuation method                                         Current value                                    $
         Yes


  26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

     No

     Yes


  Part 6:      Farming and shing-related assets (other than titled motor vehicles and land)

  27. Does the debtor own or lease any farming and shing-related assets (other than titled motor vehicles and land)?

     No. Go to Part 7.

     Yes. Fill in the information below.
Debtor     Frontier Flying Service, Inc.____________________________________________              Case number (if known) 20-10760________________________________________
           Name
                                       Case 20-10755-BLS                   Doc 187         Filed 05/11/20            Page 16 of 43
   General description                                                        Net book value of           Valuation method used       Current value of debtor’s interest
                                                                              debtor's interest           for current value
                                                                              (Where available)
  28. Crops—either planted or harvested
  28.1                                                                                            $                                                                  $0.00



  29. Farm animals Examples: Livestock, poultry, farm-raised sh
  29.1                                                                                            $                                                                  $0.00



  30. Farm machinery and equipment (Other than titled motor vehicles)
  30.1                                                                                            $                                                                  $0.00



  31. Farm and shing supplies, chemicals, and feed
  31.1                                                                                            $                                                                  $0.00



  32. Other farming and shing-related property not already listed in Part 6
  32.1                                                                                            $                                                                  $0.00



  33. Total of Part 6
  Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                                                    $0.00



  34. Is the debtor a member of an agricultural cooperative?

         No

         Yes. Is any of the debtor’s property stored at the cooperative?

                        No

                        Yes


  35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was led?

         No
                   Book value                           $          Valuation method                                      Current value                                     $
         Yes


  36. Is a depreciation schedule available for any of the property listed in Part 6?

     No

     Yes


  37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

     No

     Yes


  Part 7:      O ce furniture, xtures, and equipment; and collectibles

  38. Does the debtor own or lease any o ce furniture, xtures, equipment, or collectibles?

     No. Go to Part 8.

     Yes. Fill in the information below.
Debtor    Frontier Flying Service, Inc.____________________________________________                          Case number (if known) 20-10760________________________________________
          Name
                                         Case 20-10755-BLS                        Doc 187            Filed 05/11/20                 Page 17 of 43
   General description                                                               Net book value of                Valuation method used            Current value of debtor’s interest
                                                                                     debtor's interest                for current value
                                                                                     (Where available)
  39. O ce furniture
  39.1                                                                                                      $                                                                             $0.00




  40. O ce xtures
  40.1                                                                                                      $                                                                             $0.00




  41. O ce equipment, including all computer equipment and communication systems equipment and software
  41.1                                                                                                      $                                                                             $0.00




  42. Collectibles Examples: Antiques and gurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections; other
  collections, memorabilia, or collectibles

  42.1                                                                                                      $                                                                             $0.00




  43. Total of Part 7
  Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                                                                         $0.00



  44. Is a depreciation schedule available for any of the property listed in Part 7?

     No

     Yes


  45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

     No

     Yes


  Part 8:    Machinery, equipment, and vehicles

  46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.

     Yes. Fill in the information below.



   General description                                                               Net book value of                Valuation method used            Current value of debtor’s interest
   Include year, make, model, and identi cation numbers (i.e., VIN,                  debtor's interest                for current value
   HIN, or N-number)                                                                 (Where available)
  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
  47.1                                                                                                      $                                                                             $0.00




  48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, oating homes, personal watercraft, and shing vessels
  48.1                                                                                                      $                                                                             $0.00




  49. Aircraft and accessories
  49.1                                                                                                      $                                                                             $0.00
Debtor    Frontier Flying Service, Inc.____________________________________________                  Case number (if known) 20-10760________________________________________
          Name
                                     Case 20-10755-BLS                      Doc 187           Filed 05/11/20             Page 18 of 43
  50. Other machinery, xtures, and equipment (excluding farm machinery and equipment)
  50.1                                                                                              $                                                                      $0.00




  51. Total of Part 8.
  Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                                                       $0.00



  52. Is a depreciation schedule available for any of the property listed in Part 8?

     No

     Yes


  53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

     No

     Yes


  Part 9:    Real Property

  54. Does the debtor own or lease any real property?

     No. Go to Part 10.

     Yes. Fill in the information below.


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
   Description and location of property                         Nature and extent of          Net book value of           Valuation method used        Current value of
   Include street address or other description such as          debtor’s interest in          debtor's interest           for current value            debtor’s interest
   Assessor Parcel Number (APN), and type of property           property                      (Where available)
   (for example, acreage, factory, warehouse,
   apartment or o ce building), if available.

  55.1                                                                                                              $                                                      $0.00



  56. Total of Part 9.
  Add the current value of all lines in question 55 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                                                       $0.00



  57. Is a depreciation schedule available for any of the property listed in Part 9?

     No

     Yes


  58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

     No

     Yes


  Part 10:       Intangibles and intellectual property

  59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.

     Yes. Fill in the information below.



   General description                                                         Net book value of             Valuation method used       Current value of debtor’s interest
                                                                               debtor's interest             for current value
                                                                               (Where available)
  60. Patents, copyrights, trademarks, and trade secrets
Debtor    Frontier Flying Service, Inc.____________________________________________                 Case number (if known) 20-10760________________________________________
          Name
                                     Case 20-10755-BLS                      Doc 187         Filed 05/11/20                 Page 19 of 43
  60.1                                                                                              $                                                                  $0.00




  61. Internet domain names and websites
  61.1                                                                                              $                                                                  $0.00




  62. Licenses, franchises, and royalties
  62.1                                                                                              $                                                                  $0.00




  63. Customer lists, mailing lists, or other compilations
  63.1       Customer List                                                           Undetermined           None                                              Undetermined




  64. Other intangibles, or intellectual property
  64.1                                                                                              $                                                                  $0.00




  65. Goodwill
  65.1                                                                                              $                                                                  $0.00




  66. Total of Part 10.
  Add lines 60 through 65. Copy the total to line 89.                                                                                                      Undetermined



  67. Do your lists or records include personally identi able information of customers (as de ned in 11 U.S.C. §§ 101(41A) and 107)?

     No

     Yes


  68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

     No

     Yes


  69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

     No

     Yes


  Part 11:       All other assets

  70. Does the debtor own any other assets that have not yet been reported on this form?
  Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.

     Yes. Fill in the information below.



                                                                                                                                        Current value of debtor’s interest
  71. Notes receivable
  Description (include name of obligor)
  71.1                                                                  $                                              $   =                                          $0.00
                                                                                       -
                                               total face amount                           doubtful or uncollectible
                                                                                           amount
Debtor    Frontier Flying Service, Inc.____________________________________________                Case number (if known) 20-10760________________________________________
          Name
                                     Case 20-10755-BLS                    Doc 187           Filed 05/11/20            Page 20 of 43
  72. Tax refunds and unused net operating losses (NOLs)
  Description (for example, federal, state, local)
  72.1                                                                                             Tax year                                                         $0.00




  73. Interests in insurance policies or annuities
  73.1                                                                                                                                                              $0.00




  74. Causes of action against third parties (whether or not a lawsuit has been led)
  74.1                                                                                                                                                              $0.00

  Nature of Claim
  Amount requested                                                                                $



  75. Other contingent and unliquidated claims or causes of action of every nature, including counterclaims of the debtor and rights to set off claims
  75.1                                                                                                                                                              $0.00

  Nature of Claim

  Amount requested                                                                                $



  76. Trusts, equitable or future interests in property
  76.1                                                                                                                                                              $0.00




  77. Other property of any kind not already listed Examples: Season tickets, country club membership
  77.1     Intercompany Due from Hageland                                                                                                                   $1,336,177.65




  78. Total of Part 11.
  Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                                           $1,336,177.65



  79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

     No

     Yes
Debtor    Frontier Flying Service, Inc.____________________________________________                 Case number (if known) 20-10760________________________________________
          Name
                                         Case 20-10755-BLS                    Doc 187       Filed 05/11/20              Page 21 of 43
  Part 12:       Summary

    In Part 12 copy all of the totals from the earlier parts of the form.

   Type of property                                                            Current value of             Current value of real
                                                                               personal property            property

  80. Cash, cash equivalents, and nancial assets. Copy line 5, Part 1.                        $0.00


  81. Deposits and prepayments. Copy line 9, Part 2.                                          $0.00


  82. Accounts receivable. Copy line 12, Part 3.                                              $0.00


  83. Investments. Copy line 17, Part 4.                                                      $0.00


  84. Inventory. Copy line 23, Part 5.                                                        $0.00


  85. Farming and shing-related assets. Copy line 33, Part 6.                                 $0.00


  86. O ce furniture, xtures, and equipment; and collectibles. Copy                           $0.00
  line 43, Part 7.


  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                               $0.00


  88. Real property. Copy line 56, Part 9.                                                                                 $0.00


  89. Intangibles and intellectual property.. Copy line 66, Part 10.                  Undetermined


  90. All other assets. Copy line 78, Part 11.                                        $1,336,177.65


  91. Total. Add lines 80 through 90 for each column                   91a.                                             91b.
                                                                                    $1,336,177.65                                                         $0.00



  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.
                                                                                                                                                            $1,336,177.65
                                        Case 20-10755-BLS                       Doc 187        Filed 05/11/20           Page 22 of 43

  Fill in this information to identify the case:

  Debtor name: Frontier Flying Service, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                           Check if this is an
  Case number: 20-10760
                                                                                                                                                           amended ling


O cial Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

Part 1:     List Creditors Who Have Claims Secured by Property

1. Do any creditors have claims secured by debtor's property?

   No. Check this box and submit page 1 of this form to the court with debtor`s other schedules. Debtor has nothing else to report on this form.

   Yes. Fill in the information below.


2. List creditors who have secured claims.If a creditor has more than one secured claim, list the creditor
                                                                                                             Column A                             Column B
separately for each claim.
                                                                                                             Amount of Claim                      Value of collateral that
                                                                                                             Do not deduct the value of           supports this claim
                                                                                                             collateral.

  2.1                                                   Describe debtor's property that is subject to                     $92,257,994.74      Undetermined
           Creditor's name and mailing address          the lien:
                                                        All Owned Assets
              BNP Paribas
                                                        Describe the lien
              155 North Wacker Drive, Ste
                                                        Senior Secured Loan
              4450
              Chicago, IL60606                          Is the creditor an insider or related party?
                                                           No
           Date debt was incurred?
           7/31/2015                                       Yes
           Last 4 digits of account number              Is anyone else liable on this claim?
                                                           No
           Do multiple creditors have an interest
                                                           Yes. Fill out Schedule H: Codebtors(O cial
           in the same property?
               No                                      Form 206H)
                                                        As of the petition ling date, the claim is:
               Yes. Specify each creditor, including    Check all that apply.

          this creditor, and its relative priority.          Contingent

                                                             Unliquidated

                                                             Disputed




3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                  $92,257,994.74
Page, if any.
Debtor   Frontier Flying Service, Inc.____________________________________________               Case number (if known) 20-10760________________________________________
         Name
                                       Case 20-10755-BLS                 Doc 187           Filed 05/11/20             Page 23 of 43
  Part 2:   List Others to Be Noti ed for a Debt That You Already Listed

  List in alphabetical order any others who must be noti ed for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies, assignees of
  claims listed above, and attorneys for secured creditors.
  If no others need to be noti ed for the debts listed in Part 1, do not ll out or submit this page. If additional pages are needed, copy this page.
   Name and address                                                                        On which line in Part 1 did you enter       Last 4 digits of account number for
                                                                                           the related creditor?                       this entity

   3.1                                                                                    Line 2.1
                BNP Paribas
                Attn: Guillaume Charrier
                787 Seventh Ave
                New York, NY10019



   3.2                                                                                    Line 2.1
                Ashby & Geddes, P.A.
                Attn: William P. Bowden & Gregory A. Taylor
                500 Delaware Avenue, 8th Fl
                PO Box 1150
                Wilmington, DE19899-1150



   3.3                                                                                    Line 2.1
                Winston & Strawn, LLP
                Attn: David Neier
                200 Park Avenue
                New York, NY10166-4193
                                      Case 20-10755-BLS                     Doc 187              Filed 05/11/20             Page 24 of 43

  Fill in this information to identify the case:

  Debtor name: Frontier Flying Service, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                                Check if this is an
  Case number: 20-10760
                                                                                                                                                                amended ling


O cial Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims. List
the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and Personal
Property (O cial Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G). Number the entries in Parts 1 and 2 in the boxes
on the left. If more space is needed for Part 1 or Part 2, ll out and attach the Additional Page of that Part included in this form.

Part 1:   List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

   No. Go to Part 2.

   Yes. Go to line 2.


2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with priority unsecured
claims, ll out and attach the Additional Page of Part 1.

                                                                                                                               Total claim                    Priority amount

 2.1      Priority creditor’s name and mailing address                    As of the petition ling date, the claim is:                                $                          $0.00
                                                                          Check all that apply.
                                                                              Contingent
          Date or dates debt was incurred
                                                                              Unliquidated
          Last 4 digits of account number                                     Disputed

                                                                          Basis for the claim:
          Specify Code subsection of PRIORITY unsecured
          claim:
          11 U.S.C. § 507(a) ( )                                          Is the claim subject to offset?
                                                                             No

                                                                             Yes



Part 2:   List All Creditors with NONPRIORITY Unsecured Claims

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, ll out and attach the
Additional Page of Part 2.

                                                                                                                                                               Amount of claim

 3.1      Nonpriority creditor’s name and mailing address                                   As of the petition ling date, the claim is:                               $2,795,367.95
                                                                                            Check all that apply.
            HoTH, Inc.
                                                                                                 Contingent
            4700 Old International Airport Road
            Anchorage, AK99502                                                                   Unliquidated

          Date or dates debt was incurred                                                        Disputed
          Undetermined
                                                                                            Basis for the claim:
                                                                                            Intercompany Payable
                                                                                            Is the claim subject to offset?
                                                                                                 No

                                                                                                 Yes
Debtor    Frontier Flying Service, Inc.____________________________________________                     Case number (if known) 20-10760________________________________________
          Name
                                        Case 20-10755-BLS                    Doc 187           Filed 05/11/20               Page 25 of 43
   3.2      Nonpriority creditor’s name and mailing address                                 As of the petition ling date, the claim is:                              $1,239,316.61
                                                                                            Check all that apply.
                 Corvus Airlines, Inc.
                                                                                                 Contingent
                 4700 Old International Airport Road
                 Anchorage, AK99502                                                              Unliquidated

            Date or dates debt was incurred                                                      Disputed
            Undetermined
                                                                                            Basis for the claim:
                                                                                            Intercompany Payable

                                                                                            Is the claim subject to offset?
                                                                                                No

                                                                                                Yes



  Part 3:    List Others to Be Noti ed About Unsecured Claims

  4. List in alphabetical order any others who must be noti ed for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees of claims
  listed above, and attorneys for unsecured creditors.

  If no others need to be noti ed for the debts listed in Parts 1 and 2, do not ll out or submit this page. If additional pages are needed, copy the next page.
   Name and mailing address                                                                     On which line in Part 1 or Part 2 is the related              Last 4 digits of
                                                                                                creditor (if any) listed?                                     account number, if any

   4.1.                                                                                        Line



                                                                                                      Not listed. Explain




  Part 4:    Total Amounts of the Priority and Nonpriority Unsecured Claims

  5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                              Total of claim amounts

  5a. Total claims from Part 1                                                                                                        5a.                                     $0.00
  5b. Total claims from Part 2                                                                                                        5b.                            $4,034,684.56
  5c. Total of Parts 1 and 2                                                                                                          5c.
                                                                                                                                                                    $4,034,684.56
  Lines 5a + 5b = 5c.
                                    Case 20-10755-BLS                  Doc 187           Filed 05/11/20             Page 26 of 43

  Fill in this information to identify the case:

  Debtor name: Frontier Flying Service, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                      Check if this is an
  Case number: 20-10760
                                                                                                                                                      amended ling


O cial Form 206G
Schedule G: Executory Contracts and Unexpired Leases

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

Schedule G:    Executory Contracts and Unexpired Leases

1. Does the debtor have any executory contracts or unexpired leases?

   No. Check this box and le this form with the court with the debtor’s other schedules. There is nothing else to report on this form.

   Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B).



 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom the debtor
                                                                                         has an executory contract or unexpired lease

2.1     State what the contract        Alaska Airlines Commercial Sublease              Alaska Airlines Inc., Attn. Corporate Real Estate Department, P.O Box 68900, Seattle,
        or lease is for and the        Agreement                                        WA 98168
        nature of the debtor’s
        interest
        State the term                 -343 Days
        remaining
        List the contract number       09-049
        of any government
        contract


2.2     State what the contract        Amendment No. 1 to Alaska Airlines               Alaska Airlines Inc., Attn. Corporate Real Estate Department, P.O Box 68900, Seattle,
        or lease is for and the        Commercial Sublease Agreement                    WA 98168
        nature of the debtor’s
        interest
        State the term                 -343 Days
        remaining
        List the contract number       09-049
        of any government
        contract


2.3     State what the contract        Special Land Use Permit                          Alaska Railroad Corporation (ARRC), Karen J. Morrissey, Director, Real Estate, P.O.
        or lease is for and the                                                         Box 107500, Anchorage, AK 99510-7500
        nature of the debtor’s
        interest
        State the term                 -616 Days
        remaining
        List the contract number
        of any government
        contract


2.4     State what the contract        FAI Special Land Use Permit ARRC 7533A           Alaska Railroad Corporation, P.O Box 107500, Anchorage, AK 99510-7500
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                 1210 Days
        remaining
        List the contract number       ARRC 7533A
        of any government
        contract
Debtor   Frontier Flying Service, Inc.____________________________________________          Case number (if known) 20-10760________________________________________
         Name
                                      Case 20-10755-BLS                 Doc 187      Filed 05/11/20             Page 27 of 43
  2.5      State what the contract     Supplement No. 1 to FAI Special Land Use      Alaska Railroad Corporation, P.O Box 107500, Anchorage, AK 99510-7500
           or lease is for and the     Permit ARRC 7533A
           nature of the debtor’s
           interest
           State the term              1210 Days
           remaining
           List the contract number    ARRC 7533A
           of any government
           contract


  2.6      State what the contract     Aircraft Charter Agreement                    Alion Science and Technology, 8193 Dorsey Run Road, Suite 250, Annapolis
           or lease is for and the                                                   Junction, MD 20701
           nature of the debtor’s
           interest
           State the term              -1060 Days
           remaining
           List the contract number
           of any government
           contract


  2.7      State what the contract     Contract TAPS/400501 - Amendment Number:      Alyeska Pipeline Service Company, John Estabrook, Jr., PO Box 196660, MS 530B,
           or lease is for and the     1                                             Anchorage, AK 99519-6660
           nature of the debtor’s
           interest
           State the term              -2139 Days
           remaining
           List the contract number
           of any government
           contract


  2.8      State what the contract     Contract TAPS/400501 - Amendment Number:      Alyeska Pipeline Service Company, Joseph Wichorek, PO Box 196660, MS 530B,
           or lease is for and the     2                                             Anchorage, AK 99519-6660
           nature of the debtor’s
           interest
           State the term              -1043 Days
           remaining
           List the contract number
           of any government
           contract


  2.9      State what the contract     Contract TAPS/400501 - Amendment Number:      Alyeska Pipeline Service Company, Joseph Wichorek, PO Box 196660, MS 530B,
           or lease is for and the     3                                             Anchorage, AK 99519-6660
           nature of the debtor’s
           interest
           State the term              783 Days
           remaining
           List the contract number
           of any government
           contract


  2.10     State what the contract     Airline Card Service Agreement                American Express Travel Related Services Company, Inc., American Express
           or lease is for and the                                                   Payment Services Limited, Attn: President, Global Merchant Services, 3 World
           nature of the debtor’s                                                    Financial Center, 200 Vesey Street, 40th Floor, New York, NY 10285
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Frontier Flying Service, Inc.____________________________________________            Case number (if known) 20-10760________________________________________
         Name
                                      Case 20-10755-BLS                   Doc 187      Filed 05/11/20             Page 28 of 43
  2.11     State what the contract     Amendment 1 to Aircraft Services Contract No.   Chevron U.S.A. Inc., Attn: Chris Pecci, 11111S. Wilcrest, Houston, TX 77099
           or lease is for and the     C546348 Between Chevron U.S.A and Frontier
           nature of the debtor’s      Flying Service, Inc.
           interest
           State the term              -4041 Days
           remaining
           List the contract number
           of any government
           contract


  2.12     State what the contract     Aircraft Services Contract No. C546348          Chevron U.S.A. Inc., Attn: Contracts Administration, 11111S. Wilcrest, Houston, TX
           or lease is for and the     Between Chevron U.S.A and Frontier Flying       77099
           nature of the debtor’s      Service, Inc. Effective Date October 1, 2007
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.13     State what the contract     Fixed Wing on Call Contract                     DOI - O ce of Aviation Services (OAS), Attn: Marc Tunstall, 4405 Lear Court,
           or lease is for and the                                                     Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number    D17PC00051
           of any government
           contract


  2.14     State what the contract     Assingnment of Agreement                        Eskimos, Inc., PO Box 129, Barrow, AK 99723
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -828 Days
           remaining
           List the contract number
           of any government
           contract


  2.15     State what the contract     Purchase and Sale Agreement                     Eskimos, Inc., PO Box 129, Barrow, AK 99723
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -828 Days
           remaining
           List the contract number
           of any government
           contract


  2.16     State what the contract     Agreement for Reduced Rate Transportation       FedEx Corporation, Industry Affairs, 942 S Shady Grove Road, Memphis, TN 38120
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number    17-0178-000
           of any government
           contract
Debtor   Frontier Flying Service, Inc.____________________________________________          Case number (if known) 20-10760________________________________________
         Name
                                      Case 20-10755-BLS                 Doc 187      Filed 05/11/20              Page 29 of 43
  2.17     State what the contract     ONEpay Online Authorization                   First National Bank Alaska, Electronic Banking Service Department, 1753 Gambell
           or lease is for and the                                                   Street, Anchorage, AK 99501
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.18     State what the contract     Solicitation/Contract/Order for Commerical    Interior Business Center, AQD, Attn: Valerie Flynn, Division 4/Branch 1A, 4405 Lear
           or lease is for and the     Items                                         Court, Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number    D17PC00051
           of any government
           contract


  2.19     State what the contract     Fueling Services Agreement                    International Aviation Services, Inc., 4200 West 50th Avenue, Anchrorage, AK 99502
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.20     State what the contract     Emergency Services Service Agreement          Kenyon International Emergency Services, Inc., 15180 Grand Point Drive, Houston,
           or lease is for and the                                                   TX 77090
           nature of the debtor’s
           interest
           State the term              -890 Days
           remaining
           List the contract number
           of any government
           contract


  2.21     State what the contract     North Slope Borough Commercial Property       North Slope Borough, 1274 Agviq St, Barrow, AK 99723
           or lease is for and the     Sublease
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number    2017-062
           of any government
           contract


  2.22     State what the contract     Nuiqsut North Slope Borough-Owned Terminal    North Slope Borough, P.O Box 69, Barrow, AK 99723
           or lease is for and the     Facility Use Operating Agreement
           nature of the debtor’s
           interest
           State the term              2306 Days
           remaining
           List the contract number    2007-080
           of any government
           contract
Debtor   Frontier Flying Service, Inc.____________________________________________          Case number (if known) 20-10760________________________________________
         Name
                                      Case 20-10755-BLS                Doc 187       Filed 05/11/20              Page 30 of 43
  2.23     State what the contract     Amendment to Flight Service Agreement         Pioneer Natural Resources Alaska, Inc., 700 G. Street, Suite 600, Anchorage, AK
           or lease is for and the                                                   99501
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.24     State what the contract     Agreement for Flight Service                  Pioneer Natural Resources Alaska, Inc., 700 G. Street, Suite 600, Anchorage, AK
           or lease is for and the                                                   99501
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.25     State what the contract     Agreement for Flight Service                  Pioneer Natural Resources Alaska, Inc., J.D. "Joey" Hall, 700 G. Street, Suite 600,
           or lease is for and the                                                   Anchorage, AK 99501
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.26     State what the contract     Lease Agreement                               Pitney Bowes
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract


  2.27     State what the contract     Master Services Agreement                     PRL Logistics, Inc., 431 W. 1st Avenue, Suite 250, Anchorage, AK 99501
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -1408 Days
           remaining
           List the contract number    AK13-S-1009
           of any government
           contract


  2.28     State what the contract     Airstrip Landing Agreement                    Savant Alaska LLC, Badami Airport, 4750 Business Park Blvd, Suite G-40, Anchorage,
           or lease is for and the                                                   AK 99503
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Frontier Flying Service, Inc.____________________________________________          Case number (if known) 20-10760________________________________________
         Name
                                      Case 20-10755-BLS                Doc 187       Filed 05/11/20             Page 31 of 43
  2.29     State what the contract     Contract Agreement                            Shell Exploration & Production Co.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -2685 Days
           remaining
           List the contract number
           of any government
           contract


  2.30     State what the contract     Services Contract                             Shell Exploration and Production Company, Alan Power, One Shell Square 701
           or lease is for and the                                                   Poydras, Room 2254, New Orleans, LA 70161
           nature of the debtor’s
           interest
           State the term              -5033 Days
           remaining
           List the contract number    4610011500
           of any government
           contract


  2.31     State what the contract     Alteration to Contract                        Shell Exploration and Production Company, P.O. Box 61933, New Orleans, LA 70161
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -4668 Days
           remaining
           List the contract number    4610011500
           of any government
           contract


  2.32     State what the contract     Alteration to Contract                        Shell Exploration and Production Company, P.O. Box 61933, New Orleans, LA 70161
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -4302 Days
           remaining
           List the contract number    4610011500
           of any government
           contract


  2.33     State what the contract     Alteration to Contract                        Shell Exploration and Production Company, P.O. Box 61933, New Orleans, LA 70161
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -3416 Days
           remaining
           List the contract number    4610011500
           of any government
           contract


  2.34     State what the contract     Alteration to Contract                        Shell Exploration and Production Company, P.O. Box 61933, New Orleans, LA 70161
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -3416 Days
           remaining
           List the contract number    4610011500
           of any government
           contract
Debtor   Frontier Flying Service, Inc.____________________________________________          Case number (if known) 20-10760________________________________________
         Name
                                      Case 20-10755-BLS                Doc 187       Filed 05/11/20            Page 32 of 43
  2.35     State what the contract     Alteration to Contract                        Shell Exploration and Production Company, P.O. Box 61933, New Orleans, LA 70161
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -3051 Days
           remaining
           List the contract number    4610011500
           of any government
           contract


  2.36     State what the contract     Alteration to Contract                        Shell Exploration and Production Company, P.O. Box 61933, New Orleans, LA 70161
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -3051 Days
           remaining
           List the contract number    4610011500
           of any government
           contract


  2.37     State what the contract     Alteration to Contract                        Shell Exploration and Production Company, P.O. Box 61933, New Orleans, LA 70161
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -2320 Days
           remaining
           List the contract number    4610011500
           of any government
           contract


  2.38     State what the contract     Amending Agreement                            Shell Exploration and Production Company, P.O. Box 61933, New Orleans, LA 70161
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -2230 Days
           remaining
           List the contract number    4610011500
           of any government
           contract


  2.39     State what the contract     Amending Agreement                            Shell Exploration and Production Company, P.O. Box 61933, New Orleans, LA 70161
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -2047 Days
           remaining
           List the contract number    4610011500
           of any government
           contract


  2.40     State what the contract     Amending Agreement                            Shell Exploration and Production Company, P.O. Box 61933, New Orleans, LA 70161
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -1955 Days
           remaining
           List the contract number    4610011500 (now 4610029415 or UA 18137)
           of any government
           contract
Debtor   Frontier Flying Service, Inc.____________________________________________          Case number (if known) 20-10760________________________________________
         Name
                                      Case 20-10755-BLS                Doc 187       Filed 05/11/20             Page 33 of 43
  2.41     State what the contract     Amending Agreement                            Shell Exploration and Production Company, P.O. Box 61933, New Orleans, LA 70161
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -1924 Days
           remaining
           List the contract number    4610011500 (now 4610029415 or UA 18137)
           of any government
           contract


  2.42     State what the contract     Amending Agreement                            Shell Exploration and Production Company, P.O. Box 61933, New Orleans, LA 70161
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -1909 Days
           remaining
           List the contract number    4610011500 (now 4610029415 or UA 18137)
           of any government
           contract


  2.43     State what the contract     Termination of Contract                       Shell Offshore, Inc., 150 N. Dairy Ashford Rd, Houston, TX 77079
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              -1621 Days
           remaining
           List the contract number    UA18095
           of any government
           contract


  2.44     State what the contract     Amending Agreement                            Shell Offshore, Inc., 150 N. Dairy Ashford Rd, Houston, TX 77079
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number    4610027967/UA18095
           of any government
           contract


  2.45     State what the contract     Amending Agreement                            Shell Offshore, Inc., 150 N. Dairy Ashford Rd, Houston, TX 77079
           or lease is for and the
           nature of the debtor’s
           interest
           State the term              Unknown
           remaining
           List the contract number    4610027967/UA18095
           of any government
           contract


  2.46     State what the contract     Land Lease ADA-71424                          State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1118 Days
           remaining
           List the contract number    ADA-71424
           of any government
           contract
Debtor   Frontier Flying Service, Inc.____________________________________________          Case number (if known) 20-10760________________________________________
         Name
                                      Case 20-10755-BLS                Doc 187       Filed 05/11/20             Page 34 of 43
  2.47     State what the contract     Supplement No. 1 to Land Lease ADA-71424      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1118 Days
           remaining
           List the contract number    ADA-71424
           of any government
           contract


  2.48     State what the contract     Supplement No. 2 to Land Lease ADA-71424      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1118 Days
           remaining
           List the contract number    ADA-71424
           of any government
           contract


  2.49     State what the contract     Supplement No. 3 to Land Lease ADA-71424      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1118 Days
           remaining
           List the contract number    ADA-71424
           of any government
           contract


  2.50     State what the contract     Supplement No. 4 to Land Lease ADA-71424      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1118 Days
           remaining
           List the contract number    ADA-71424
           of any government
           contract


  2.51     State what the contract     Land Lease ADA-71013                          State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1149 Days
           remaining
           List the contract number    ADA-71013
           of any government
           contract


  2.52     State what the contract     Supplement No. 1 to Land Lease ADA-71013      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1149 Days
           remaining
           List the contract number    ADA-71013
           of any government
           contract
Debtor   Frontier Flying Service, Inc.____________________________________________          Case number (if known) 20-10760________________________________________
         Name
                                      Case 20-10755-BLS                Doc 187       Filed 05/11/20             Page 35 of 43
  2.53     State what the contract     Land Lease ADA-72230                          State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1515 Days
           remaining
           List the contract number    ADA-72230
           of any government
           contract


  2.54     State what the contract     Supplement No. 1 to Land Lease ADA-72230      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1515 Days
           remaining
           List the contract number    ADA-72230
           of any government
           contract


  2.55     State what the contract     Land Lease ADA-70442                          State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1546 Days
           remaining
           List the contract number
           of any government
           contract


  2.56     State what the contract     Supplement No. 1 to Land Lease ADA-70442      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1546 Days
           remaining
           List the contract number
           of any government
           contract


  2.57     State what the contract     Supplement No. 2 to Land Lease ADA-70442      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1546 Days
           remaining
           List the contract number
           of any government
           contract


  2.58     State what the contract     Supplement No. 3 to Land Lease ADA-70442      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1546 Days
           remaining
           List the contract number
           of any government
           contract
Debtor   Frontier Flying Service, Inc.____________________________________________          Case number (if known) 20-10760________________________________________
         Name
                                      Case 20-10755-BLS                Doc 187       Filed 05/11/20             Page 36 of 43
  2.59     State what the contract     Land Lease ADA-70401                          State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              3335 Days
           remaining
           List the contract number    ADA-70401
           of any government
           contract


  2.60     State what the contract     Land Lease ADA-03642                          State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              4878 Days
           remaining
           List the contract number    ADA-03642
           of any government
           contract


  2.61     State what the contract     Supplement No. 1 to Land Lease ADA-03642      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              4878 Days
           remaining
           List the contract number    ADA-03642
           of any government
           contract


  2.62     State what the contract     Supplement No. 2 to Land Lease ADA-03642      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              4878 Days
           remaining
           List the contract number    ADA-03642
           of any government
           contract


  2.63     State what the contract     Supplement No. 3 to Land Lease ADA-03642      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              4878 Days
           remaining
           List the contract number    ADA-03642
           of any government
           contract


  2.64     State what the contract     Supplement No. 4 to Land Lease ADA-03642      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              4878 Days
           remaining
           List the contract number    ADA-03642
           of any government
           contract
Debtor   Frontier Flying Service, Inc.____________________________________________          Case number (if known) 20-10760________________________________________
         Name
                                      Case 20-10755-BLS                Doc 187       Filed 05/11/20             Page 37 of 43
  2.65     State what the contract     Supplement No. 5 to Land Lease ADA-03642      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              4878 Days
           remaining
           List the contract number    ADA-03642
           of any government
           contract


  2.66     State what the contract     Supplement No. 6 to Land Lease ADA-03642      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              4878 Days
           remaining
           List the contract number    ADA-03642
           of any government
           contract


  2.67     State what the contract     Supplement No. 7 to Land Lease ADA-03642      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              4878 Days
           remaining
           List the contract number    ADA-03642
           of any government
           contract


  2.68     State what the contract     Supplement No. 8 to Land Lease ADA-03642      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              4878 Days
           remaining
           List the contract number    ADA-03642
           of any government
           contract


  2.69     State what the contract     Supplement No. 9 to Land Lease ADA-03642      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              4878 Days
           remaining
           List the contract number    ADA-03642
           of any government
           contract


  2.70     State what the contract     Land Lease ADA-70708                          State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              6263 Days
           remaining
           List the contract number    ADA-70708
           of any government
           contract
Debtor   Frontier Flying Service, Inc.____________________________________________          Case number (if known) 20-10760________________________________________
         Name
                                      Case 20-10755-BLS                Doc 187       Filed 05/11/20             Page 38 of 43
  2.71     State what the contract     Supplement No. 1 to Land Lease ADA-70708      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              6263 Days
           remaining
           List the contract number    ADA-70708
           of any government
           contract


  2.72     State what the contract     Supplement No. 2 to Land Lease ADA-70708      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              6263 Days
           remaining
           List the contract number    ADA-70708
           of any government
           contract


  2.73     State what the contract     Land Lease ADA-71915                          State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              16490 Days
           remaining
           List the contract number    ADA-71915
           of any government
           contract


  2.74     State what the contract     Land Lease ADA-01351                          State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, P.O Box 196960, Anchorage, AK 99519-6960
           nature of the debtor’s
           interest
           State the term              1514 Days
           remaining
           List the contract number    ADA-01351
           of any government
           contract


  2.75     State what the contract     Supplement No. 1 to Land Lease ADA-01351      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, P.O Box 196960, Anchorage, AK 99519-6960
           nature of the debtor’s
           interest
           State the term              1514 Days
           remaining
           List the contract number    ADA-01351
           of any government
           contract


  2.76     State what the contract     Supplement No. 2 to Land Lease ADA-01351      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, P.O Box 196960, Anchorage, AK 99519-6960
           nature of the debtor’s
           interest
           State the term              1514 Days
           remaining
           List the contract number    ADA-01351
           of any government
           contract
Debtor   Frontier Flying Service, Inc.____________________________________________          Case number (if known) 20-10760________________________________________
         Name
                                      Case 20-10755-BLS                Doc 187       Filed 05/11/20             Page 39 of 43
  2.77     State what the contract     Supplement No. 3 to Land Lease ADA-01351      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, P.O Box 196960, Anchorage, AK 99519-6960
           nature of the debtor’s
           interest
           State the term              1514 Days
           remaining
           List the contract number    ADA-01351
           of any government
           contract


  2.78     State what the contract     Supplement No. 4 to Land Lease ADA-01351      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, P.O Box 196960, Anchorage, AK 99519-6960
           nature of the debtor’s
           interest
           State the term              1514 Days
           remaining
           List the contract number    ADA-01351
           of any government
           contract


  2.79     State what the contract     Supplement No. 5 to Land Lease ADA-01351      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, P.O Box 196960, Anchorage, AK 99519-6960
           nature of the debtor’s
           interest
           State the term              1514 Days
           remaining
           List the contract number    ADA-01351
           of any government
           contract


  2.80     State what the contract     Supplement No. 6 to Land Lease ADA-01351      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, P.O Box 196960, Anchorage, AK 99519-6960
           nature of the debtor’s
           interest
           State the term              1514 Days
           remaining
           List the contract number    ADA-01351
           of any government
           contract


  2.81     State what the contract     Supplement No. 7 to Land Lease ADA-01351      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, P.O Box 196960, Anchorage, AK 99519-6960
           nature of the debtor’s
           interest
           State the term              1514 Days
           remaining
           List the contract number    ADA-01351
           of any government
           contract


  2.82     State what the contract     Supplement No. 8 to Land Lease ADA-01351      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, P.O Box 196960, Anchorage, AK 99519-6960
           nature of the debtor’s
           interest
           State the term              1514 Days
           remaining
           List the contract number    ADA-01351
           of any government
           contract
Debtor   Frontier Flying Service, Inc.____________________________________________          Case number (if known) 20-10760________________________________________
         Name
                                      Case 20-10755-BLS                  Doc 187     Filed 05/11/20             Page 40 of 43
  2.83     State what the contract     Supplement No. 9 to Land Lease ADA-01351      State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                   Property Management, P.O Box 196960, Anchorage, AK 99519-6960
           nature of the debtor’s
           interest
           State the term              1514 Days
           remaining
           List the contract number    ADA-01351
           of any government
           contract


  2.84     State what the contract     The Alaska Wireless Network LLC               The Alaska Wireless Network LLC, Attn. Rachelle A. Alger, 2550 Denali Street, Suite
           or lease is for and the     Communications Lease                          1000, Anchorage, AK 99503-2751
           nature of the debtor’s
           interest
           State the term              4529 Days
           remaining
           List the contract number
           of any government
           contract


  2.85     State what the contract     Amendment No. 1 to The Alaska Wireless        The Alaska Wireless Network LLC, Attn. Rachelle A. Alger, 2550 Denali Street, Suite
           or lease is for and the     Network LLC Communications Lease              1000, Anchorage, AK 99503-2751
           nature of the debtor’s
           interest
           State the term              4529 Days
           remaining
           List the contract number
           of any government
           contract


  2.86     State what the contract     Aircraft Charter Agreement                    Zero Point Zero Production, Inc., Kati Davenport, 875 Avenue of the Americas, 19th
           or lease is for and the                                                   Floor, New York, NY 10001
           nature of the debtor’s
           interest
           State the term              -1880 Days
           remaining
           List the contract number
           of any government
           contract
                                        Case 20-10755-BLS                       Doc 187             Filed 05/11/20                Page 41 of 43

  Fill in this information to identify the case:

  Debtor name: Frontier Flying Service, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                                        Check if this is an
  Case number: 20-10760
                                                                                                                                                                        amended ling


O cial Form 206H
Schedule H: Codebtors
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.

1. Does the debtor have any codebtors?

      No. Check this box and submit this form to the court with the debtor’s other schedules. Nothing else needs to be reported on this form.

      Yes


2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules D-G. Include all
guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one
creditor, list each creditor separately in Column 2.

 Column 1: Codebtor                                                                                 Column 2: Creditor


 Name                              Mailing Address                                                  Name                                                              Check all schedules
                                                                                                                                                                      that apply:

2.1                                                                                                BNP Paribas                                                             D
                                    Corvus Airlines, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.2                                                                                                BNP Paribas                                                             D
                                    Hageland Aviation Services, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.3                                                                                                BNP Paribas                                                             D
                                    HoTH, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.4                                                                                                BNP Paribas                                                             D
                                    JJM, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.5                                                                                                BNP Paribas                                                             D
                                    Peninsula Aviation Services, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.6                                                                                                BNP Paribas                                                             D
                                    Ravn Air Group, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G
Debtor   Frontier Flying Service, Inc.____________________________________________         Case number (if known) 20-10760________________________________________
         Name
                                   Case 20-10755-BLS                   Doc 187       Filed 05/11/20           Page 42 of 43
  2.7                                                                                BNP Paribas                                                 D
                                 Ravn Air Group Holdings, LLC
                                 4700 Old International Airport Road                                                                             E/F
                                 Anchorage, AK99502
                                                                                                                                                 G
                                    Case 20-10755-BLS                        Doc 187   Filed 05/11/20              Page 43 of 43

  Fill in this information to identify the case:

  Debtor name: Frontier Flying Service, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                   Check if this is an
  Case number: 20-10760
                                                                                                                                                   amended ling


O cial Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the schedules of
assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents. This form must
state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in nes up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


  I am the president, another o cer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
  representative of the debtor in this case.

  I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


       Schedule A/B: Assets–Real and Personal Property (O cial Form 206A/B)

       Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)

       Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)

       Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G)

       Schedule H: Codebtors (O cial Form 206H)

       Summary of Assets and Liabilities for Non-Individuals (O cial Form 206Sum)

       Amended Schedule

       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (O cial Form 204)

       Other document that requires a
  declaration

I declare under penalty of perjury that the foregoing is true and correct.

05/11/2020                                                                             /s/ John Mannion

Executed on                                                                            Signature of individual signing on behalf of debtor
                                                                                       John Mannion

                                                                                       Printed name
                                                                                       Chief Financial O cer

                                                                                       Position or relationship to debtor
